Case: 11-10986       Document: 00512146249         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 11-10986
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BUDDY WAYNE ANDERSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-104-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Buddy Wayne Anderson has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Anderson has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Anderson’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Specifically, while the magistrate judge

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-10986   Document: 00512146249     Page: 2   Date Filed: 02/19/2013

                                No. 11-10986

and plea agreement incorrectly advised Anderson concerning the relevant
statutory minimum and maximum terms, the district court informed Anderson
of the correct sentencing terms and provided him the opportunity to withdraw
his guilty plea during the sentencing hearing. Anderson persisted in pleading
guilty, however, thereby confirming the voluntariness of his plea and
demonstrating that the misstatement concerning the sentencing terms did not
affect his decision. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2